Citation Nr: 1119754	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-34 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement of medical expenses by the Department of Veterans Affairs (VA) for the cost of non-VA medical treatment at a private medical facility in January 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1979 to October 1992.

This matter is on appeal from a May 2007 determination by the Department of Veterans Affairs Medical Center (VAMC) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2007 substantive appeal, the Veteran checked the box indicating that he desired a Board videoconference hearing to be conducted by a Veterans Law Judge (VLJ) at the Muskogee Regional Office (RO).  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  The Veteran was scheduled for a videoconference hearing at the RO to be held on August 19, 2009.  Evidence of record indicated that the Veteran failed to report to his scheduled hearing. 

Multiple documents, including the Veteran's hearing notification letter as well as the Board's appeal certification letter, were mailed to the Veteran during 2009 to an address in Oklahoma.  Those documents were returned to the RO with an indication that the forward time had expired.  A new forwarding address in North Carolina was listed.  The Veteran's mailing address was not been updated in the Veterans Appeals Control and Locator System (VACOLS) and he has not informed VA of his new mailing address.

The United States Court of Appeals for Veterans Claims (Court) has held that VA may rely on the "last known address" shown of record.  Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the appellant to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [him]".  Hyson v. Brown, 5 Vet. App. 262 (1993).  However, in light of the fact that a new forwarding address was clearly of record in 2009, and that the veterans' benefits system is to be both "paternalistic" and "uniquely pro-claimant," a remand of this matter to the VAMC is warranted to reschedule the Veteran's requested videoconference hearing.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC/RO should undertake appropriate action--to specifically include contacting the Veteran's representative, Disabled American Veterans--to verify the Veteran's current mailing address.  The VAMC/RO should document in the claims file all requests and responses in this regard. Special care should be taken to ensure that all correspondence is sent to the Veteran's correct, current address.

2.  Thereafter, the VAMC/RO should schedule the Veteran for a videoconference hearing at the earliest available opportunity.  The VAMC/RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


